                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

LEE NICHOLAS YERENA,
Inmate No. C90503,

      Plaintiff,

v.                                             CASE NO. 3:19cv2002-MCR-EMT

OKALOOSA COUNTY BOARD OF
COMMISSIONERS, et al.,

     Defendants.
_______________________________/

                                    ORDER

      This cause comes on for consideration upon the chief magistrate judge’s

Report and Recommendation dated November 6, 2019. ECF No. 14. Plaintiff has

been furnished a copy of the Report and Recommendation and afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of all timely filed objections.

      Having considered the Report and Recommendation, and any timely filed

objections, I have determined the Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The chief magistrate judge’s Report and Recommendation is adopted

and incorporated by reference in this Order.
                                                                     Page 2 of 2

      2.    This case is DISMISSED without prejudice for Plaintiff=s failure to

comply with an order of the court.

      DONE AND ORDERED this 9th day of December 2019.



                                     s/   M. Casey Rodgers
                                     M. CASEY RODGERS
                                     UNITED STATES DISTRICT JUDGE




Case No. 3:19cv2002-MCR-EMT
